Mr. Chief Justice Clarity delivered the opinion of the court: These cases are consolidated by agreement between the parties with the consent of the court. The same facts, excepting as to amounts due being involved in each case. It appears that the deceased in each instance, Joseph Grivetti, George Horn, and Peter Robeza, were employed in the maintenance of hard roads near the -Village of Depue, Bureau county, Illinois. The deceased were, on the morning of January 23, 1929, about 3:30, returning with a load of cinders to the plant of the Mineral Point Zinc Company at Depue, Illinois, and had been during that night hauling cinders from this plant over this railroad crossing to the curves and hills and bad places in the road because of their slick and icy condition. While so operating this State truck they were struck by the Chicago, Rock Island and Pacific Railroad passenger train traveling-west about 3:30 in the morning. One of the deceased was killed instantly, and the other two died within a very short time. The amount of damages in these cases following precedents and law must be measured under the Workmen’s Com-pen.sati.on Act. Therefore, the only controversy before the court is, did these deceased receive their injuries resulting-in death in line of duty in the course of their employment, and if so the amount due them under said act. The court is of the opinion that the deceased re'ceived their injuries, resulting- in death, in line of duty in the course of their employment, and that these claimants were entirely dependent upon them for support. It is further stated that the allowance of these awards is not in any way to affect any claim or right of action of any kind whatsoever, which the dependents and next of kin of these deceased or anybody else might have against the railroad company, whose passenger train was the direct cause of the accident and injuries resulting- in the death of these deceased. It is, therefore, recommended that Pauline Grivetti, claimant in claim No. 1487, receive $4,000; that Mary Horn, claimant No. 1488, receive $3,625 and that Johanna Bobeza, claim ant in claim No. 1441, receive $3,600.